Exhibit 10.138

 



Rennova Health, Inc.

400 S. Australian Avenue, Suite 800

West Palm Beach, FL 33401

 

March 20, 2017

 

TCA Global Credit Master Fund LP

3960 Howard Hughes Parkway, Suite 500

Las Vegas, NV 89169

 

Re. Securities Purchase Agreement, dated as of May 31, 2015, as amended

 

Sir/Madam:

 

Reference is hereby made to that certain Securities Purchase Agreement, dated as
of May 31, 2015 (as amended and as may hereafter be amended or restated from
time to time, the “Purchase Agreement”), made by and among: (i) Medytox
Solutions, Inc. (the “Company”), (ii) Health Technology Solutions, Inc., a
corporation incorporated under the laws of the State of Florida, Medytox
Institute of Laboratory Medicine, Inc., a corporation incorporated under the
laws of the State of Florida, Medical Billing Choices Inc., a corporation
incorporated under the laws of the State of North Carolina, Medytox Diagnostics,
Inc., a corporation incorporated under the laws of the State of Florida, Medytox
Medical Marketing & Sales, Inc., a corporation incorporated under the laws of
the State of Florida, PB Laboratories, LLC, a limited liability company
organized and existing under the laws of the State of Florida, Biohealth Medical
Laboratory Inc., a corporation incorporated under the laws of the State of
Florida, Alethea Laboratories, Inc., a corporation incorporated under the laws
of the State of Texas, International Technologies, LLC, a limited liability
company organized and existing under the laws of the State of New Jersey, EPIC
Reference Labs, Inc., a corporation incorporated under the laws of the State of
Florida, Clinlab, Inc., a corporation incorporated under the laws of the State
of Florida, Medical Mime, Inc., a corporation incorporated under the laws of the
State of Florida, Epinex Diagnostics Laboratories, Inc., a corporation
incorporated under the laws of the State of California, Epinex Diagnostics
Laboratories, Inc., a corporation incorporated under the laws of the State of
Nevada, and Platinum Financial Solutions, LLC, a limited liability company
organized and existing under the laws of the State of Florida (each a
“Guarantor” and collectively the “Guarantors” and together with Company, the
“Credit Parties”), and (iii) TCA Global Credit Master Fund, LP, a limited
partnership organized and existing under the laws of the Cayman Islands, (the
“Buyer”), pursuant to which Buyer agreed to purchase from the Company, and the
Company agreed to sell and issue to the Buyer, up to Six Million and No/100
United States Dollars (US$6,000,000.00) of senior secured, convertible,
redeemable debentures (the “Debenture(s)”). Except as otherwise defined herein,
terms defined in the Purchase Agreement shall have the same meaning when used
herein. The Credit Parties and the Buyer shall be referred to herein as the
“Parties”.

 

By their execution hereof, and for good and valuable consideration, the receipt
of which is hereby acknowledged, the undersigned hereby acknowledge and agree:

 

1.the Company shall make a payment of Seven Hundred Fifty Thousand and No/100
United States Dollars (US$750,000) on the date hereof and such amount shall be
credited towards the Company’s outstanding obligations, pursuant to the terms
and conditions contained in the Purchase Agreement and the Debentures;

 

2.the Company hereby acknowledges and agrees that One Hundred Fifty Thousand and
No/100 United States Dollars (US$150,000) (the “Service Fee”) is due and owing
under and pursuant to that certain Investment Banking Services letter agreement,
dated March 20, 2017, made by and among Buyer and Company (in the form attached
hereto as Exhibit A, the “Services Agreement”) and that the Buyer would not
enter into this letter agreement or the Intercreditor Agreement (in the form
attached hereto as Exhibit B, the “Intercreditor Agreement”) but for the
execution of the Services Agreement by the Company and the agreement by the
Company to pay the amounts provided therein;

 

 

 

 



 1 

 

 

3.the Company hereby agrees that, notwithstanding anything which may be
contained in the Services Agreement to the contrary, the Service Fee shall be
due and owing in full in cash and without demand on that date which is the
earlier of: (i) six (6) months following the date hereof or (ii) the immediately
subsequent date when any registration statement which may have been previously
filed or which may hereafter be filed by the Company becomes effective with the
United States Securities and Exchange Commission.

 

4.upon receipt of the funds provided in part (1), notwithstanding anything which
may be contained to the contrary in the Purchase Agreement, any outstanding
Debentures or the Transaction Documents, the Company agrees that it shall make
the payments specified on the amortization schedule attached hereto as Schedule
A; and

 

5.the Company hereby acknowledges and agrees that Section 2.26 of the Purchase
Agreement (definition of “Obligations”) shall include, but shall not be limited
to, the obligations provided in this letter agreement and the Services
Agreement.

 

As a condition precedent to the effectiveness of this letter agreement:

 

1.the Credit Parties shall deliver an original copy of this letter agreement,
the Services Agreement, the Intercreditor Agreement, the Guarantee Agreement (in
the form attached hereto as Exhibit C, the “Guarantee Agreement”), and the
Security Agreement (in the form attached hereto as Exhibit D, the “Security
Agreement”) to the Buyer;

 

2.the Credit Parties shall deliver a copy of the resolutions of its respective
Boards of Directors authorizing the execution of this letter agreement, the
Services Agreement, the Intercreditor Agreement, the Security Agreement, and the
Guarantee Agreement to the Buyer; and

 

3.the Credit Parties shall pay to Buyer’s counsel, as a legal fee in
consideration for the preparation and negotiation of this letter agreement, the
Services Agreement, the Intercreditor Agreement, the Security Agreement, and the
Guarantee Agreement and all transaction documents executed and reviewed in
connection herewith and therewith, immediately upon the execution hereof,
Fifteen Thousand Dollars ($15,000) plus disbursements, costs and expenses.



 

Other than as disclosed to the Buyer in writing, each of the Credit Parties
hereby confirms and affirms that all representations and warranties made by each
of them under the Purchase Agreement and all other Transaction Documents are
true, correct and complete as of the date hereof, and hereby confirms and
affirms that all such representations and warranties remain true, correct and
complete as of the date hereof, and by this reference, the Credit Parties do
hereby re- make each and every one of such representations and warranties herein
as of the date hereof, as if each and every one of such representations and
warranties was set forth and re-made in its entirety in this letter agreement by
each of the Credit Parties.

 

Each of the Credit Parties hereby affirms its respective Obligations to the
Buyer under all of the Transaction Documents and each agrees and affirms as
follows: (i) that as of the date hereof, the Credit Parties, respectively and as
applicable, with the exception of any defaults which are existing as of the date
hereof, have each performed, satisfied and complied in all material respects
with all the covenants, agreements and conditions under the Purchase Agreement
and each of the Transaction Documents to be performed, satisfied or complied
with by the Credit Parties, as applicable; (ii) that the Credit Parties shall
continue to perform each and every covenant, agreement and condition set forth
in the Purchase Agreement and each of the Transaction Documents, and continue to
be bound by each and all of the terms and provisions thereof and hereof; (iii)
other than as disclosed to the Buyer prior to the date hereof, that as of the
date hereof, no default or Event of Default has occurred or is continuing under
the Purchase Agreement or any other Transaction Documents, and no event has
occurred that, with the passage of time, the giving of notice, or both, would
constitute a default or an Event of Default under the Purchase Agreement or any
other Transaction Documents; and (iv) that as of the date hereof, no event,
fact, or other set of circumstances has occurred which could reasonably be
expected to have a Material Adverse Effect.

 

Upon receipt of the $765,000 payable by the Company (consisting of the upfront
payment toward the outstanding balance owing to the Buyer and $15,000 owing to
Buyer’s counsel), the Buyer hereby acknowledges that the Company shall not be in
default of the Purchase Agreement or any other Loan Document or Transaction
Document as a result of any failure to make any required payment prior to the
date hereof and that the Buyer hereby waives any such default which may exist as
of the date hereof. The Buyer also acknowledges that the Notice of Default dated
November 3, 2016 has been withdrawn and is of no force or effect.

 

 

 

 



 2 

 

 

Each of the Credit Parties hereby acknowledges, represents, warrants and
confirms to Buyer that: (i) each of the Transaction Documents executed by the
Credit Parties, respectively and as applicable, are valid and binding
obligations of the Credit Parties, respectively and as applicable, enforceable
against each of them in accordance with their respective terms; (ii) all other
Obligations of the Credit Parties shall be and continue to be and remain secured
by and under the Transaction Documents and all UCC-1 Financing Statements filed
in connection therewith; (iii) there are no defenses, setoffs, counterclaims,
cross-actions or equities in favor of the Credit Parties to or against the
enforcement of any of the Transaction Documents, and to the extent any of the
Credit Parties have any defenses, setoffs, counterclaims, cross-actions or
equities against the Buyer and/or against the enforceability of any of the
Transaction Documents, each of the Credit Parties acknowledges and agrees that
same are hereby fully and unconditionally waived by each of the Credit Parties;
and (iv) no oral representations, statements, or inducements have been made by
Buyer, or any agent or representative of Buyer, with respect to the Purchase
Agreement or any other Transaction Documents.

 

The Credit Parties each hereby represents, warrants and covenants as follows:
(i) that the Buyer’s security interests in all of the “Collateral” (as such term
is defined in the Security Agreements) are and remain valid, perfected,
first-priority security interests in such Collateral (subject only to the
Intercreditor Agreement), respectively and as applicable, and the Credit Parties
have not granted any other Liens or security interests of any nature or kind in
favor of any other Person affecting any of such Collateral, except as provided
in the Intercreditor Agreement.

 

As of the date hereof, the Credit Parties each hereby acknowledge and admit
that: (i) the Buyer has acted in good faith and has fulfilled and fully
performed all of its obligations under or in connection with the Purchase
Agreement or any other Transaction Documents; and (ii) that there are no other
promises, obligations, understandings or agreements with respect to the Purchase
Agreement or the Transaction Documents, except as expressly set forth herein.

 

The Credit Parties each hereby represent and warrant to the Buyer that the
execution and delivery by the Credit Parties of this letter agreement and the
performance by Credit Parties of all of their respective Obligations hereunder
and thereunder, have been duly and validly authorized and approved by the Credit
Parties and their respective boards of directors, as applicable, pursuant to all
applicable laws and other than the corporate action or resolutions delivered by
each of the Credit Parties, as applicable, in connection with this letter
agreement, no other corporate action or consent on the part of the Credit
Parties, their respective boards of directors, stockholders or any other Person
is necessary or required by the Credit Parties to execute this letter agreement
to consummate the transactions contemplated herein and therein, or perform all
of the Credit Parties’ obligations hereunder and thereunder. This letter
agreement has been duly and validly executed by the Credit Parties (and the
officer executing this letter agreement is duly authorized to act and execute
same on behalf of the Credit Parties) and constitute the valid and legally
binding agreements of the Credit Parties, enforceable against the Credit Parties
in accordance with their respective terms.

 

Each of the Credit Parties, jointly and severally, hereby indemnifies and holds
the Buyer Indemnified Parties, and each of them, harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and distributions of any kind or
nature payable by any of the Buyer Indemnified Parties to any Person, including
reasonable attorneys’ and paralegals’ fees and expenses, court costs, settlement
amounts, costs of investigation and interest thereon from the time such amounts
are due at the highest non-usurious rate of interest permitted by applicable
Law, through all negotiations, mediations, arbitrations, trial and appellate
levels (collectively, the “Claims”), as a result of, or arising out of, or
relating to any matters relating to this letter agreement.

 

 

 



 3 

 

 

 

As a material inducement for Buyer to execute this letter agreement, each of the
Credit Parties hereby releases, waives, discharges, covenants not to sue,
acquits, satisfies and forever discharges each of the Buyer Indemnified Parties
and their respective successors and assigns, from any and all Claims whatsoever
in law or in equity which the Credit Parties, or any one of them, ever had, now
have, or which any successor or assign of the Credit Parties hereafter can,
shall or may have against any of the Buyer Indemnified Parties and their
respective successors and assigns, for, upon or by reason of any matter, cause
or thing whatsoever related to the Transaction Documents through the date
hereof. In addition to, and without limiting the generality of foregoing, the
Credit Parties further covenant with and warrant unto the Buyer and each of the
other Buyer Indemnified Parties, that there exist no claims, counterclaims,
defenses, objections, offsets or other Claims against Buyer or any other Buyer
Indemnified Parties.

 

This letter agreement, the Purchase Agreement, the Transaction Documents, the
Intercreditor Agreement, the Services Agreement, the Guarantee Agreement and the
Security Agreement contain the entire understanding between and among the
parties and supersedes any prior understandings and agreements among them
respecting the subject matter of this letter agreement. This letter agreement
shall be governed by and construed in accordance with the laws of the State of
Nevada without regard to choice of law principles. Any dispute arising under or
relating to or in connection with this letter agreement shall be subject to the
exclusive jurisdiction and venue of the State and/or Federal courts located in
Broward County, Florida. This letter agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument. The parties hereby consent and agree
that if this letter agreement shall at any time be deemed by the parties for any
reason insufficient, in whole or in part, to carry out the true intent and
spirit hereof or thereof, the parties will execute or cause to be executed such
other and further assurances and documents as in the reasonable opinion of the
parties may be reasonably required in order more effectively to accomplish the
purposes of this letter agreement. In case any provision of this letter
agreement shall be held to be invalid, illegal or unenforceable, such provision
shall be severable from the rest of this letter agreement, and the validity
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Please indicate your agreement with and acceptance of the terms of this letter
agreement by signing in the space provided and returning this letter agreement
to our attention at the address above.

 

 

[ - signature page follows - ]

 

 

 

 

 



 4 

 

 

By execution hereof, the undersigned hereby agrees to the terms and conditions
of this letter agreement.

 

Very truly yours,

 

RENNOVA HEALTH, INC.

 

 

By: /s/ Seamus Lagan                         

Name: Seamus Lagan

Title: Chief Executive Officer

 

 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 



The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Rennova Health, Inc., who is personally known to me to be the same person whose
name is subscribed to the foregoing instrument, appeared before me this day in
person and acknowledged that he/she signed and delivered the said instrument as
his/her own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 



 5 

 

 

 



MEDYTOX SOLUTIONS, INC.

 

 

By: /s/ Seamus Lagan                            

Name: Seamus Lagan

Title: Chief Executive Officer

 

 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 



The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Medytox Solution, Inc., who is personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 



GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 



 6 

 

 



CONSENT AND AGREEMENT



 



The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR:

 

HEALTH TECHNOLOGY SOLUTIONS, INC.

 

 

By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Chief Executive Officer

 



 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 



The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Health Technology Solutions, Inc., a Florida corporation, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 



GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 7 

 



CONSENT AND AGREEMENT

 

The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR:

 

MEDYTOX INSTITUTE OF LABORATORY MEDICINE, INC.

 

 

 

By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Chief Executive Officer

 



 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Medytox Institute of Laboratory Medicine, Inc., a Florida corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 





GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 

 

 

CONSENT AND AGREEMENT

 

The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR:

 



MEDICAL BILLING CHOICES INC.

 



 

By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: President

 

 



 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the President of Medical Billing
Choices Inc., a North Carolina corporation, who is personally known to me to be
the same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 







GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 



 9 

 

 

 



CONSENT AND AGREEMENT

 

The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR:

 

MEDYTOX DIAGNOSTICS, INC.

 





 

By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Chief Executive Officer

 

 



 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 



The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Medytox Diagnostics, Inc., a Florida corporation, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 









GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 







CONSENT AND AGREEMENT

 

The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR:

 

MEDYTOX MEDICAL MARKETING & SALES, INC.

 







 





By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 



 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 



The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of Medytox Medical
Marketing & Sales, Inc., a Florida corporation, who is personally known to me to
be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 











GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 



 11 

 

CONSENT AND AGREEMENT

 

The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR:

 

PB LABORATORIES, LLC

 

 







By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 



 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of PB
Laboratories, LLC, a Florida limited liability company, who is personally known
to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 













GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 12 

 

 

CONSENT AND AGREEMENT

 

The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR:

 

BIOHEALTH MEDICAL LABORATORY, INC.

 

 









By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 



 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of Biohealth
Medical Laboratory, Inc., a Florida corporation, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 















GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 



 13 

 

 

 

CONSENT AND AGREEMENT

 

The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR:

 

ALETHEA LABORATORIES, INC.

 

 











By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 



 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of Alethea
Laboratories, Inc., a Texas corporation, who is personally known to me to be the
same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 

















GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 14 

 



 



CONSENT AND AGREEMENT

 

The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR:

 

INTERNATIONAL TECHNOLOGIES, LLC

 

 













By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 



 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of International
Technologies, LLC, a New Jersey limited liability company, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 



















GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 

 



 15 

 



CONSENT AND AGREEMENT

 

The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR:

 

EPIC REFERENCE LABS, INC.

 

 















By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 



 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 



The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of EPIC Reference
Labs, Inc., a Florida corporation, who is personally known to me to be the same
person whose name is subscribed to the foregoing instrument, appeared before me
this day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 





















GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 



 16 

 

CONSENT AND AGREEMENT

 

The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR:

 

CLINLAB, INC.

 

 

















By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: President

 



 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the President of Clinlab, Inc.,
a Florida corporation, who is personally known to me to be the same person whose
name is subscribed to the foregoing instrument, appeared before me this day in
person and acknowledged that he/she signed and delivered the said instrument as
his/her own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 























GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 



 17 

 

 



CONSENT AND AGREEMENT

 

The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR 

 

MEDICAL MIME, INC.

 

 



















By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 



 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of Medical Mime,
Inc., a Florida corporation, who is personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

























GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 



 18 

 



CONSENT AND AGREEMENT

 

The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR

 

EPINEX DIAGNOSTICS LABORATORIES, INC.

 

 





















By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 



 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 



The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of Epinex
Diagnostics Laboratories, Inc., a California corporation, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 



























GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

  

 

 

 

 

 

 

 

 



 19 

 



CONSENT AND AGREEMENT

 

The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR 

 

EPINEX DIAGNOSTICS LABORATORIES, INC.

 

 























By: /s/ Seamus Lagan                             

Name: Seamus Lagan

Title: Secretary

 



 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Secretary of Epinex
Diagnostics Laboratories, Inc., a Nevada corporation, who is personally known to
me to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 





























GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

  

 

 

 

 

 

 

 

 

 



 20 

 

 

 



CONSENT AND AGREEMENT

 

The undersigned is a Guarantor, as that term is defined in that certain
securities purchase agreement by and between the Company and the Holder and, as
such, the undersigned hereby consents and agrees to the payment of the amounts
contemplated in the senior secured, convertible, redeemable debenture, documents
contemplated thereby and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by the Company
pursuant to or in connection with said senior secured, convertible, redeemable
debenture to the same extent as if the undersigned were a party to said senior
secured, convertible, redeemable debenture.

 

GUARANTOR:

 



PLATINUM FINANCIAL SOLUTIONS, LLC

 

 

 







By: /s/ Sebastien Sainsbury                          

Name: Sebastien Sainsbury

Title: Manager

 





 



STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 



The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Sebastien Sainsbury, the Manager of Platinum
Financial Solutions, LLC., a Florida limited liability company, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 































GIVEN under my hand and notarial seal this 17th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 

 

 

 

 

 

 



 21 

 

  

TCA GLOBAL CREDIT MASTER FUND, LP

 

 

By: TCA Global Credit Fund GP, Ltd.,

its general partner

 

 

 

By: /s/ Robert Press                             

Name: Robert Press

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 22 

 

 

 

SCHEDULE A

 

PAYMENT AND AMORIZATION SCHEDULE

 

 

 

[image_001.jpg] 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 23 

 

 